Citation Nr: 1233806	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  08-06 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a medial femoral condyle osteochondral defect of the left knee.

2.  Entitlement to a rating in excess of 10 percent for lumbosacral degenerative disc disease.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 2001 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for a left knee disability and assigned a 10 percent disability rating effective May 1, 2005.  The RO also granted service connection for lumbosacral spine disability and assigned a 10 percent rating effective September 10, 2005.

A Travel Board hearing was held in April 2010 with the Veteran in Chicago, Illinois, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board then remanded the Veteran's claims for further development in November 2010 and February 2012.  That development has been completed, and the case returns to the Board for further review.

The Board notes that the Veteran also perfected an appeal for an increased rating for PTSD.  However, in a July 2012 rating decision, the Appeals Management Center (AMC) granted a 100 percent rating for PTSD effective May 1, 2005.  This represents a full grant of the increased PTSD rating sought on appeal.  Therefore, that issue is no longer before the Board, as a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to that issue.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by full extension and flexion of at least 110 degrees; there are no objective findings of instability, locking, or dislocated semilunar cartilage.

2.  Prior to July 15, 2008 and from January 8, 2011, the Veteran's lumbar spine disability is manifested by forward flexion of at least 80 degrees and combined range of motion of at least 230 degrees.

3.  From July 15, 2008 to January 7, 2011, the Veteran's lumbar spine disability was manifested by 60 degrees of forward flexion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a medial femoral condyle osteochondral defect of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5014 (2011).

2.  The criteria for a 20 percent rating for lumbosacral degenerative disc disease have met from July 15, 2008 to January 7, 2011.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2011).

3.  The criteria for a rating in excess of 10 percent for lumbosacral degenerative disc disease have not been met prior to July 15, 2008 and from January 8, 2011.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

Here, the Veteran is challenging the initial evaluations assigned following the grant of service connection.  In Dingess, the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.   Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In the Veteran's notice of disagreement (NOD), he took issue with the initial disability ratings assigned and is presumed to be seeking the maximum benefits available under the law for each appealed issue.  Dingess; see also AB v. Brown.  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a February 2008 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The claimant was allowed a meaningful opportunity to participate in the adjudication of the claim.  Thus, even though the initial VCAA notice did not address higher ratings, subsequent documentation addressed this matter; there is no prejudice to the claimant. See Overton v. Nicholson, 20 Vet. App. 427 (2006).

B.  Duty to Assist

The Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's left knee and back conditions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with the opportunity to submit evidence and arguments in support of his claims.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Increased Ratings

A.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

B.  Left Knee

1.  Rating Criteria

The Veteran is currently assigned a 10 percent rating under Diagnostic Code 5099-5014 for a medial femoral condyle osteochondral defect of the left knee.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease or injury is encountered, it will be rated by analogy under a diagnostic code built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last 2 digits.  Id.

Diagnostic Code 5014 provides that osteomalacia will be rated on limitation of motion of the affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5014.

Under Diagnostic Code 5003, degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Note 1 accompanying Diagnostic Code 5003 states that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based upon limitation of motion.  Note 2 states that the 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024.  Id.

Diagnostic Code 5260 provides ratings based upon the limitation of flexion in the leg.  A noncompensable rating is assigned when flexion is limited to 60 degrees.  10 percent rating is assigned when flexion is limited to 45 degrees.  A 20 percent rating is assigned when flexion is limited to 30 degrees.  A 30 percent rating is assigned when flexion is limited to 15 degrees.  Id.

Diagnostic Code 5261 provides ratings based upon the limitation of extension in the leg.  A noncompensable rating is assigned when extension is limited to 5 degrees.  A 10 percent rating is assigned when extension is limited to 10 degrees.  A 20 percent rating is assigned when extension is limited to 15 degrees.  A 30 percent rating is assigned when extension is limited to 20 degrees.  A 40 percent rating is assigned when extension is limited to 30 degrees.  A 50 percent rating is assigned when extension is limited to 45 degrees.  Id.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  Id.

The VA General Counsel held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (September, 2004).

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability of the knee.  A 10 percent rating is warranted for a slight knee disability.  A 20 percent rating is warranted for a moderate knee disability.  A 30 percent rating is warranted for a severe knee disability.  38 C.F.R. § 4.71a.

The Board observes that the words "slight", "moderate", and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The VA General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9- 98, (August, 1998).  VA's General Counsel further explained that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Id.  In this regard, in applying Diagnostic Code 5003, the Court has held in the case of Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), that "painful motion of a major joint . . . caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion."  See also 38 C.F.R. § 4.59 (2011).

Dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The Board notes there are other pertinent diagnostic criteria for rating knee disabilities.  As discussed below, however, the objective evidence of record does not contain findings of any of the following: ankylosis of the knee (rated under Diagnostic Code 5256); removal of semilunar cartilage (rated under Diagnostic Code 5259); nonunion or malunion of the tibia and fibula (rated under Diagnostic Code 5262); or genu recurvatum (rated under Diagnostic Code 5263).  38 C.F.R. § 4.71a.  As such, ratings under these Diagnostic Codes are not applicable.

2.  Evidence

VA treatment records dated July 2005 show the Veteran complained of chronic bilateral knee achiness, particularly with running.  He stated that his left patella laterally dislocated 2 days earlier.  He was able to reduce it with extension and medial pressure.  His knee had been swollen and sore since then.  On examination, there was a mild effusion of the left knee.  Extension was 0 degrees.  Flexion was 110 degrees, limited by pain.  There was mild patellofemoral crepitus present, as well as tenderness along the medial aspect of the patella.  The knee was stable to varus and valgus testing.  He was diagnosed with a patellar dislocation of the left knee, and prescribed a knee brace, Ibuprofen, quad strengthening, and range of motion exercises.

The Veteran was afforded a VA examination in September 2005.  He reported a history of his left knee "giving out" on him.  He also had intermittent effusions, pain, and constant stiffness.  He also had pain with prolonged sitting, standing, or walking.  Kneeling and squatting were also somewhat difficult.  He treated his condition with medication and a brace.  On examination, there was a very mild effusion present.  There was also tenderness to palpation along the medial femoral condyle.  Extension was 0 degrees and flexion as 130 degrees, with some mild discomfort at the end range of flexion.  There was good stability of the medial and lateral collateral ligaments, and a good endpoint on Lachman and posterior drawer testing.  X-rays revealed an osteochondral defect of the left medial femoral condyle.

The Veteran underwent an additional VA examination in October 2007.  He reported increased levels of popping, cracking, and intermittent swelling in the knee.  He also had stiffness with prolonged standing or walking.  He also could not remain seated for prolonged periods.  He previously wore a knee brace, but it did not provide any help and he had stopped using it.  He treated his condition with medication.  On examination, a very mild intra-articular effusion was noted.  Flexion was 112 degrees, limited by pain and stiffness.  Extension was 0 degrees.  There was good stability of the collateral ligaments.  He had good end points to Lachman and posterior drawer tests.  Some medial joint line tenderness was noted.  X-rays showed a medial femoral condyle osteochondrol defect with some mild medial compartmental arthritis.

The Veteran's SSA records include June 2008 statements from the Veteran.  He reported that prolonged walking or standing required him to rest up to 10 minutes before continuing.  These records also include a June 2008 statement from a lay witness, who stated that the Veteran had difficulty with squatting, stair-climbing, walking, sitting, standing, and kneeling.  He stated that the Veteran could walk about a block before needing to rest.

Additional records dated July 2008 show the Veteran reported his knee "popped out" and became stiff with walking.  On examination, the Veteran walked slowly.  He was unable to squat due to pain.  Range of motion of the left knee was noted to be limited, though specific ranges were not recorded.  The knee was swollen and tender.  

The Veteran testified at an April 2010 Travel Board hearing.  With respect to his knee condition, he stated he could walk for about two blocks before needing to rest or stretch.  He experienced pain and severe stiffness, as well as continual popping.  He had to constantly move or stretch his knee to reduce stiffness and regain mobility, even when sitting.  He had swelling once or twice per month which he treated with ice.  He also had problems when climbing stairs.  He sometimes wore a knee brace, which reduced the number of times his knee gave out.  

The Veteran underwent a VA examination in January 2011.  He continued to experience stiffness in the left knee, with occasional intermittent sharp pain that could last for several weeks.  He treated his condition with medication as needed.  He also used Ben-Gay and an Ace wrap at times.  On examination, there was mild discomfort with patella compression testing.  Extension was 0 degrees.  Flexion was 120 degrees with mild reproducible pain present at the end range of motion.  There was no tenderness and no evidence of instability.

3.  Analysis

Based on the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's left knee condition.  

The Veteran is currently rated under Diagnostic Code 5014, which provides for ratings based on limited motion as degenerative arthritis.  As such, under Diagnostic Code 5003 the Veteran's left knee disorder has been assigned a 10 percent rating where there is noncompensable limitation of motion and arthritis.  As noted, a higher 20 percent rating in cases where there is no limited motion, but there is x-ray evidence of arthritis with occasional incapacitating exacerbations is not available for disorders rated under Diagnostic Code 5014.  

The evidence also reflects that, at worst, flexion of the left knee was 110 degrees during the period on appeal, even when accounting for limitations due to pain, stiffness, or repetition.  This does not correspond to a compensable rating under Diagnostic Code 5260, which assigns a 10 percent rating for flexion limited to 60 degrees.

Throughout the period on appeal, the Veteran demonstrated full extension of his left knee, without any additional limitations due to pain or following repetitive motion.  Therefore, a rating under Diagnostic Code 5261 is not warranted.

With respect to a rating under Diagnostic Code 5257, the Veteran reported a history of some giving way in the knee, and he was diagnosed with a patellar dislocation in July 2005.  However, an examination on that date revealed the left knee to be stable, and there are no objective findings of instability in the knee for the period on appeal despite several examinations.  Therefore, a rating under Diagnostic Code 5257 is not warranted.

Finally, the Board has considered a rating under Diagnostic Code 5258.  Examinations revealed tenderness and effusion in the knee on several occasions.  However, while the Veteran reported stiffness in the knee, there were no subjective complaints or objective findings of "locking" of the knee.  There has also not been a specific diagnosis of dislocated semilunar cartilage.  Therefore, a rating under this Diagnostic Code is not appropriate.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as stiffness and limited mobility.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

C.  Lumbosacral Spine

1.  Rating Criteria

The Veteran is currently assigned a 10 percent rating under Diagnostic Code 5243 for lumbosacral degenerative disc disease.

The schedular criteria for rating the spine have been amended twice; once in September 2002, and again in September 2003.  Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3-2000.

It should be noted that VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).  In this case, the Veteran filed his claim in July 2005.  Therefore, only the most recent criteria regarding disabilities of the spine will be considered.

Effective September 26, 2003, VA amended its Schedule for Rating Disabilities, to institute a general rating formula for evaluating diseases and injuries of the spine, including lumbosacral strain under DC 5237, spinal stenosis under DC 5238, degenerative arthritis of the spine under DC 5242, and intervertebral disc syndrome under DC 5243.  Under the revised criteria, intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2011).

The Veteran is currently assigned a 10 percent rating under Diagnostic Code 5243 for his low back disability.  Under the General Rating Formula, the regulations provide, in pertinent part, for a higher 20 percent rating when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A higher 40 percent rating is warranted if the medical evidence shows forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2011).

The rating criteria under the General Formula for Diseases and Injuries of the Spine also provide, in pertinent part, the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Under Diagnostic Code 5243, intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the Formula for Rating Intervertebral Disc Syndrome, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrants a rating of 10 percent.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a rating of 20 percent. Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a rating of 30 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a rating of 60 percent.

Note (1): For purposes of evaluation under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

2.  Evidence

The Veteran underwent a VA examination in September 2005.  He reported stiffness and pain in his back.  He denied any radiculopathy or radiation of pain.  He described no bowel or bladder incontinence, and denied any incapacitating episodes.  On examination, the Veteran was able to heel and toe raise.  Forward flexion of the spine was 90 degrees, with minimal discomfort at the end range of motion.  Lateral flexion and rotation were both 30 degrees bilaterally, with discomfort at the end range of motion.  Extension was 30 degrees without pain.  There were no spasms, though some paraspinal tenderness was present.  Strength was 5/5 and deep tendon reflexes were 2+.  Sensation was intact, and straight leg raising was negative.  X-rays revealed some very mild degenerative disc disease at L5-S1.

The Veteran underwent an additional VA examination in October 2007.  He reported localized pain in the small of the back, with no radicular-type symptoms.  He denied any bowel or bladder incontinence, or any focal neurological deficits.  He described no incapacitating episodes.  He treated his condition with medication.  On examination, the Veteran was able to toe and heel raise.  Forward flexion was 90 degrees, with the onset of stiffness at 80 degrees.  Extension was 30 degrees without pain.  Lateral flexion and rotation were both 30 degrees bilaterally without pain.  Range of motion findings were unchanged following repetitive testing.  There was some mild tenderness in the lower lumbar region, but no paraspinal muscle spasms were present.  Strength was 5/5 and reflexes were symmetrical.  X-rays showed mild degenerative disc disease at L5-S1.

The Veteran's SSA records include a June 2008 statement from the Veteran.  He stated that his back condition caused problems getting into small cars.  He stated that he could sit for about 45 minutes, then would have to get up and stretch to avoid losing feeling in his feet.  He learned to move more slowly due to back pain.  These records also include a June 2008 statement from a lay witness, who stated that the Veteran had difficulty with lifting, squatting, reaching, bending, sitting, and standing.  He could walk about a block before needing to rest.

Additional records dated July 2008 show the Veteran complained of non-radiating low back pain.  He typically had to change position after sitting or standing for about 30 minutes to ease the pain.  On examination, there was tenderness in the low back.  Strength, sensation, and deep tendon reflexes were symmetric and within normal limits.  There was no evidence of lumbar nerve root compression or neuropathy.  Forward flexion of the lumbar spine was 60 degrees and extension was 15 degrees.  Lateral flexion was 15 degrees bilaterally.  Pain was present in all range of motion vectors.

The Veteran testified at an April 2010 Travel Board hearing.  With respect to his back, he was not presently taking any medication, but previously used anti-inflammatories and muscle relaxers.  He stopped using medication due to concerns over addiction.  His back condition affected sleep and caused him to continually wake up and switch positions.  He could not sit for extended periods, and had to get up to stretch his back to avoid pain and stiffness.  He also experienced radiating pain down through his right buttock.  He noted that, as a student, he had to get up frequently during class, and his professors found this to be disruptive.  This led to increased absenteeism and class failure.

The Veteran underwent a VA examination in January 2011.  He experienced pain mostly in the small of the back with occasional radiation into the right buttock.  He felt a lot of stiffness in the mornings which made it difficult to get out of bed.  However, once he got up and moved around, his symptoms improved somewhat.  He denied any radicular symptoms.  He denied any bowel or bladder incontinence or other focal neurological deficit.  He did have increased difficulty with bending movements, and started wearing slip-on shoes as a result.  He reported no incapacitating episodes.  On examination, the Veteran was able to heel and toe raise.  Forward flexion of the lumbar spine was 90 degrees without pain.  Extension was 30 degrees without pain.  Lateral flexion and rotation were 30 degrees bilaterally without pain.  Range of motion was unchanged following repetitive motion.  There was no evidence of spasms.  Strength was 5/5, and deep tendon reflexes were symmetrical and 2+.  Sensation was good.  Straight leg raising was negative.  An x-ray of the lumbar spine was normal.

3.  Analysis

Based on the evidence of record, the Board finds that a staged rating is warranted for the Veteran's lumbosacral degenerative disc disease.

First, the Board notes that there are no reports of incapacitating episodes, and the Veteran's treatment records do not reflect bed rest prescribed by a doctor for the treatment of his back condition.  Therefore, a rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

For the period prior to July 15, 2008, and from January 8, 2011, the Veteran's low back disorder does not warrant a rating in excess of 10 percent.  Prior to July 2008, the Veteran's condition was manifested by forward flexion of at least 80 degrees and combined range of motion of the lumbosacral spine of at least 230 degrees.  As of January 2011, the Veteran's condition manifested by forward flexion of 90 degrees and combined range of motion of the lumbosacral spine of 240 degrees.  As noted above, forward flexion of 60 degrees or less, or combined motion of 120 degrees or less, is required for a higher 20 percent rating.

However, from July 15, 2008 to January 7, 2008, the Veteran's condition was manifested by forward flexion of only 60 degrees, which is consistent with a higher rating.  Therefore, a 20 percent rating is warranted for this period.

The Board has also considered whether separate ratings are warranted for neurologic abnormalities.  However, the Veteran consistently denied any bowel or bladder incontinence during the period on appeal.  The Veteran did report having some pain which radiated from his back to his buttocks.  He also stated at one point that sitting for too long would cause him to lose feeling in his feet.  However, throughout the period on appeal, objective findings reflect strength, reflexes, and sensation to be fully intact in the lower extremities, with no focal neurological deficits.  Therefore, a separate rating for neurologic abnormalities is not warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Again, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as radiating pain and difficulty bending.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

D.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left knee and low back conditions with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  That is, the Veteran's conditions do not result in symptoms that fall so far outside the pertinent diagnostic codes to render them inadequate.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  Indeed, it does not appear from the record that he has been hospitalized at all for those disabilities.  There is no persuasive evidence in the record to indicate that these service-connected disabilities on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  Notably, the available records suggest that the Veteran's difficulties with employment are primarily due to his service-connected PTSD.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

An initial rating in excess of 10 percent for a medial femoral condyle osteochondral defect of the left knee is denied.

An initial rating in excess of 10 percent for lumbosacral degenerative disc disease prior to July 15, 2008 and from January 8, 2011 is denied.

An initial rating of 20 percent is granted for lumbosacral degenerative disc disease from July 15, 2008 to January 7, 2011, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran had perfected an appeal for entitlement to a TDIU.  That claim was remanded by the Board in November 2010 and February 2012 for additional development.  However, in the July 2012 rating decision, the AMC granted a 100 percent schedular rating for PTSD for the entire period on appeal.  The AMC stated that the Veteran's claim for TDIU was precluded as the 100 percent schedular grant was a greater benefit.  A supplemental statement of the case (SSOC) was not issued.

The Veteran is currently assigned a 100 percent rating for PTSD, with additional ratings less than 100 percent for a left knee disability and a lumbosacral spine disability.  According to the Court, although no additional disability compensation may be paid when a total schedular disability evaluation is already in effect, a separate award of a TDIU rating predicated on a single disability (perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more may warrant payment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).   See Bradley v. Peake, 22 Vet. App. 280 (2008).  The Court reasoned that it might therefore benefit the Veteran to obtain or retain a TDIU even where a 100 percent schedular evaluation is already in effect.

Therefore, although the Veteran was awarded a 100 percent schedular rating for his PTSD for the entire period on appeal, his claim for a TDIU is not moot and must still be properly adjudicated.  Therefore, the claim must be remanded to allow the AMC to readjudicate the issue of entitlement to a TDIU and issue an SSOC.  38 C.F.R. § 19.32 (2011).

In adjudicating the claim, the AMC should not consider the PTSD disability in determining whether the criteria for TDIU are met.  That is, it should consider whether the service-connected left knee disability and lumbosacral spine disability render him unable to secure or follow a substantially gainful occupation.  See 75 Fed. Reg. 11230 (March 10, 2010) ("The logic of Bradley suggests that if a Veteran has a schedular total rating for a particular disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under 114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100-percent disability rating.")


Accordingly, the case is REMANDED for the following action:

The RO/AMC should take such additional development action as it deems proper with respect to the claim for a TDIU claim based on impairment attributable to the Veteran's service-connected disabilities - other than PTSD.  The RO/AMC should readjudicate the claim of entitlement to a TDIU (based on disabilities other than PTSD), with due considerations to the provisions outlined in Bradley v. Peake, 22 Vet. App. 280 (2008).  If the benefit sought on appeal remains denied, the RO/AMC should furnish a fully responsive SSOC to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


